[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant Strautnieks moves to dismiss for lack of jurisdiction over the person, C.P.B. 143(2). While the defendant bases his attack on the inapplicability of 52-67 and 52-59b of the General Statutes, the plaintiff rests his jurisdictional claim on 52-68 and 52-59b.
No extended discussion of the parties' respective positions is necessary. First, 52-68 has long been held to apply only to actions in rem, Mazzei v. Cantales, 142 Conn. 173, 177. This action seeks to invoke the court's in personam jurisdiction as it is plainly an action for money damages.
The plaintiff's alternative reliance on the long arm statute (52-59b) completely ignores the strict requirement that the Secretary of State be served with the process. It is apparent from the sheriff's return and supplemental return that no such service was made.
For the foregoing reasons, the motion to dismiss is granted.
MOTTOLESE, J.